Citation Nr: 0111735	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for scars, right 
forearm, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for gunshot wound of 
the right arm with scarring and incomplete paralysis of the 
median nerve, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for gunshot wound 
resulting in injury to Muscle Group XV, posterior lateral 
aspect of the thigh, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1946.

This appeal arises from a March 2000 rating decision in which 
the RO confirmed and continued a 10 percent evaluation for an 
anxiety disorder; a 10 percent evaluation for scars, right 
forearm; a 30 percent evaluation for gunshot wound of the 
right arm; and a 10 percent evaluation for gunshot wound of 
the thigh.  The veteran filed a timely appeal with regard to 
all four issues.

The Board of Veterans' Appeals (Board) decision on the claims 
for higher evaluations for his service-connected  anxiety 
disorder and scars of the right forearm are set forth below.  
However, the issues of increased ratings for gunshot wounds 
of the right arm and left thigh will be addressed in the 
REMAND, below.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is productive of no more 
than mild social and industrial impairment. 

2.  Current VA examination of the veteran's service-connected 
scars of the right forearm revealed that the scars were well-
healed, nontender, and not adherent to the underlying tissue 
and without evidence of inflammation or keloid formation; 
there is no indication that the scars result in any 
limitation of function.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for anxiety disorder have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §  1155(West 1991); 38 C.F.R. § 4.130, 
Code 9411 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for scars, right forearm, have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7803-7805, 
7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his claim for increased ratings for anxiety 
disorder and for scars of the right forearm in February 2000.  
It was further indicated in the claim that the veteran was 
receiving treatment at the VA Medical Center (VAMC) in 
Buffalo, New York.  

VA treatment records received from the Buffalo VAMC did not 
reveal treatment for either a nervous disorder or for scars 
of the right forearm.

The veteran underwent a VA examination of the muscles in 
March 2000.  The examiner initially noted that the veteran's 
claims file was not available for review prior to the 
examination.  Examination of the volar aspect of the right 
forearm revealed a vertical scar, two inches proximal to the 
crease of the wrist, and which extended superior and ulnar, 
measuring two and one half inches times one-quarter of an 
inch.  The scar was well healed, nontender, and not adherent 
to the underlying tissue.  This was the entrance wound.  The 
exit wound was on the dorsal aspect of the forearm.  It was 
two and one half inches in length and one-quarter of an inch 
in width.  It was well healed, nontender, and not adherent to 
the underlying tissue with no evidence of inflammation or 
keloid formation and no evidence of damage to the underlying 
musculature.  The diagnoses included scars, well healed, non-
adherent, and non-tender, right forearm.

The veteran underwent a VA psychiatric examination in March 
2000.  He stated that he served in World War II.  He reported 
an incident in which he witnessed a friend being killed.  He 
saw his friend "get it through the face."  The veteran 
indicated that his friend crawled into a foxhole and 
apparently died soon after.  He was later see his friend's 
body covered with a blanket on a stretcher.  He had frequent 
nightmares of his friend being killed shortly after returning 
from the war.  He was hospitalized in August 1945 on a 
psychiatric unit.  He denied feeling that the war had any 
major psychiatric changes on him.  He has continued to enjoy 
life, since the war.  He has had hobbies that include leather 
making and musical achievements.  He stated that he has not 
seen a psychiatrist since has been out of the psychiatric 
unit in 1945.  He has never attempted suicide or had thoughts 
of harming other people.  He described no history of temper 
problems following the war.  

On mental status examination, the veteran had good eye 
contact and was adequately groomed.  He was cooperative with 
the examiner.  He was alert, oriented to person, place, and 
time.  He showed no obvious psychomotor retardation or 
agitation.  His speech was spontaneous and of adequate 
volume.  His affect appeared to be generally neutral.  He was 
not tearful throughout the examination.  His thought content 
centered on feeling lucky that he survived combat during 
World War II.  He showed no delusional features.  His thought 
processes were coherent. He did not appear to be responding 
to any internal stimuli.  His insight and judgement appeared 
to be good.  He did not appear to be dangerous to himself or 
others.  The diagnosis was anxiety disorder, no otherwise 
specified, by history.  The examiner noted ongoing stressors 
that included occasional nightmares about witnessing the 
death of his friend during World War II.  He also noted that 
the veteran had not had the sense that he changed 
dramatically, in a psychiatric sense, by his combat 
experiences, fortunately.  A global assessment of functioning 
(GAF) score of 65 was assigned.     

II.  Analysis

The Board of Veterans' Appeals (Board) is satisfied that, 
with respect to the claims for a higher evaluation for the 
veteran's anxiety disorder and for his scars of the right 
forearm, the record has been developed to the extent 
possible, and that the duty to assist the veteran in 
developing the evidence pertinent to his claims have been 
met.  In this regard, the Board notes that the veteran has 
undergone VA examinations and outstanding VA outpatient 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A.  Anxiety Disorder

Under the applicable criteria, a 10 percent rating is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  Id.

Current VA psychiatric examination of the veteran revealed 
that he did not display any delusional features.  His thought 
processes were coherent and his insight and judgment appeared 
to be good.  The veteran did not appear to be dangerous to 
himself or to others.  His thought content centered on 
feeling lucky that he survived combat during World War II.  
The veteran had not had the sense that he changed 
dramatically, in a psychiatric sense, by his combat 
experiences.  The examiner's assignment of a GAF score of 65 
which contemplates some mild symptoms (pursuant to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders) is consistent 
with the currently assigned 10 percent evaluation for the 
veteran's service-connected general anxiety disorder.  Thus, 
the Board finds that an evaluation in excess of 10 percent is 
not warranted. 

B.  Scars of the right forearm

A 10 percent rating is warranted for scars that are 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7803, 7804.  Other scars shall be rated 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805.  The rating schedule authorizes the 
assignment of a zero percent (noncompensable) evaluation in 
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Findings from the March 2000 examination of the muscles 
revealed that the veteran's service-connected scars of the 
right forearm were well healed, nontender, and not adherent 
to the underlying tissue.  There was also no evidence of 
inflammation or keloid formation; or that the scars result in 
any limitation of function.  Thus, an evaluation in excess of 
10 percent for scars, right forearm, is not warranted under 
Diagnostic Codes 7803-7805.

The Board also notes that the record does not provide a basis 
for assignment of a higher evaluation for the veteran's 
disability under any other potentially applicable diagnostic 
code.  In this regard, the Board notes that while the Rating 
Schedule provides for higher evaluation for disfiguring scars 
of the head face, and neck (DC 7800), and for burn scars (DC 
7801, 7802), this case involves neither.  The Board also 
reiterates that the service-connected scars have not been 
shown to result in any functional impairment.  

While the Board acknowledges that the most recent VA examiner 
indicated that the claims file was not available for review 
prior to the examination, the examiner did provide a thorough 
examination the veteran scars of the right forearm and the 
findings did not reveal any current disability pertaining to 
the scars.  Thus, the Board finds that the March 2000 
examination findings were adequate in evaluating in the 
current nature and severity of the veteran's service-
connected scars of the right forearm.

C.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  There also is 
no showing that the veteran's service-connected anxiety 
disorder or scars of the right forearm reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation at any stage on an extra-
schedular basis.  In this regard, the Board notes that 
neither disorder has been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As no higher evaluation for anxiety disorder or for scars of 
the right forearm is warranted, each of the claims must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for anxiety disorder, is 
denied.

A rating in excess of 10 percent for scars, right forearm, is 
denied.


REMAND

The veteran contends that his service-connected gunshot 
wounds of the right arm and left thigh have each increased in 
severity and should receive higher evaluations.

The United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals, prior 
to March 1, 1999) (Court) has held that, when a veteran 
alleges he suffers pain due to a service-connected 
musculoskeletal disability in which the degree of disability 
is based on consideration of limitation of motion, an 
examiner's report should include an assessment of the degree 
of functional loss, if any, due to pain, weakened movement, 
excess or premature fatigability or incoordination.  DeLuca 
v. Brown, 8 Vet. App. 202, 205-207 (1995).  See also 
38 C.F.R. §§ 4.40, 4.45 (2000).

The Board notes that the veteran underwent a VA examination 
of the peripheral nerves and muscles in March 2000.  On VA 
examination of the peripheral nerves, the examiner noted the 
veteran had decreased sensation on the entire anterior 
surface of the right forearm, particularly in digits one, 
two, and three.  He noted thenar atrophy and weakness of the 
flexors of the wrist and fingers on the right.  He also found 
decreased sensations in the veteran's left leg as well.  On 
VA examination of the muscles, the examiner initially noted 
that the claims folder was not available for review.  
Furthermore, it was noted that the veteran complained of 
numbness and pain in his right forearm and difficulty lifting 
and that he experiences pain behind his left knee. However, 
neither examiner commented on the extent of functional loss 
due to pain and other factors in assessing the veteran's 
right arm and left thigh disabilities.  Given that fact, and 
the length of time that has passed since the veteran last 
underwent VA examination of the disabilities under 
consideration, the Board finds that it would be helpful to 
have the veteran undergo further examination.  

Prior to having the veteran undergo further examination, the 
RO should obtain and associate with the record all 
outstanding pertinent medical records, particularly to 
include any medical records from any VA facilities or other 
governmental entities.  The record in the case reflects that 
the veteran has received treatment from the Buffalo VAMC.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain and 
associate with the claims file records from any other 
source(s) or facility(ies) identified by the veteran.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions contained in Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  This should include consideration of 
whether any additional notification or development action is 
required under the Act.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the record all outstanding pertinent 
medical records from the Buffalo VAMC, as 
well as from any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and he and his representative should be 
so notified.

2.  After all available records are 
associated with the veteran's claims 
file, the veteran should be afforded 
appropriate VA examinations to determine 
the present severity of his service-
connected residuals of a gunshot wound to 
the right arm and left thigh.  The entire 
claims folder, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by each physician 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
X-rays and range of motion studies (the 
latter expressed in degrees, with normal 
ranges provided for comparison purposes) 
should be conducted, and all clinical 
findings should reported in detail.

With respect to each service-connected 
disability, the examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
disability.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.   
Each examiner should also indicate the 
extent to which the disability under 
consideration affects the veteran's 
employability.

As regards the service-connected 
residuals of a gunshot wound to the right 
arm, the examiner should indicate whether 
the veteran has any pain, weakness, or 
limitation of motion of the right arm 
associated with the service-connected 
condition (and, if so, he/she should 
address the factors noted above 
pertaining to limitation of motion).  The 
examiner should also comment as to 
whether there is complete paralysis of 
the hand or incomplete paralysis and if 
so, whether the incomplete paralysis is 
mild, moderate, or severe.  

As regards the veteran's service-
connected left thigh disability, the 
examiner should also indicate whether 
there is any pain, weakness, or 
limitation of motion of the left leg 
associated with the service-connected 
condition (and, if so, he/she should 
address the factors noted above 
pertaining to limitation of motion).  The 
examiner should comment on whether the 
left thigh disability is slight, 
moderate, moderately severe, or severe.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in 
typewritten reports.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the requested 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims on appeal 
in light of all relevant evidence of 
record, and all pertinent legal 
authority, to include that governing 
consideration of functional loss due to 
pain and other factors, cited above.  The 
RO also should address the applicability 
of 38 C.F.R. § 3.321(b) (2000) 
(prescribing procedures for assignment of 
an extra-schedular rating) for each 
disability.  The RO must provide full 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.

6.  If either benefit sought on appeal 
continues to be denied, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be given an opportunity to 
submit additional evidence and/or 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


